                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

JOHNNIE R. MARK                                               CIVIL ACTION

VERSUS                                                        NO. 18-740

DARREL VANNOY                                                 SECTION “H”(2)


                                       ORDER

      The court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the objection to the

Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in

this matter. Therefore,

      IT IS ORDERED that the petition of Johnnie R. Mark for issuance of a writ of

habeas corpus under 28 U.S.C. § 2254 is DISMISSED WITH PREJUDICE as time-

barred.

                                      11th
      New Orleans, Louisiana, this __________              February
                                              day of ___________________, 2018.



                                                _________________________________
                                                JANE TRICHE MILAZZO
                                                UNITED STATES DISTRICT JUDGE
